United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

TIFFANY EDWARDS §
§
§

V. § CIVIL ACTION NO. 3:19-CV-1947-S-BK
§
FEDERAL NATIONAL MORTGAGE §
ASSOCIATION §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATIONS
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff s
motion for a temporary restraining order and temporary injunction is denied.

SO ORDERED.

SIGNED February_7€? 2020.
Ka Gece Seah —

‘UNITED STATES DISTRICT JUDGE

 

 

 
